Citation Nr: 0634420	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  01-04 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound (SFW) right hand, currently rated 30 
percent disabling. 

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound (SFW) right wrist, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The Board 
remanded the case for additional development in January 2004.  
The case was subsequently remanded in February 2006 for RO 
consideration of additional evidence submitted subsequent to 
certification of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued the most recent supplemental statement of the 
case in March 2006.  Subsequently, however, in May 2006 the 
veteran submitted additional items of evidence which pertain 
to the issues on appeal, including documentation of absences 
from employment dated May 2006.  This additional evidence was 
not accompanied by a waiver of the right to have the evidence 
considered by the RO.  The Board contacted the veteran in 
August 2006 and requested clarification as to whether the 
veteran wished to waive RO consideration of the additional 
evidence he had submitted.  The veteran responded in 
September 2006 that he desired that the additional evidence 
be first considered by the RO.  Therefore, the Board is 
precluded from considering the evidence in the first 
instance.  See 38 C.F.R. §§ 19.31, 20.1304 (2006).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained subsequent to the 
March 2006 statement of the case.  If any 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


